DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The report on patentability of the IPEA or ISA in this National Stage application has been considered by the Primary Examiner. MPEP § 1893.03(e).
The information disclosure statement (IDS) submitted on 25 February 2022 and 14 March 2022 have also been considered by the Primary Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 of the claim should read - - melting-on the at least one applied layer of the at least one powdered resin - -.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the second instance of “formaldehyde” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the preamble of this claim recites “at least one matt anti-fingerprint coating.” It is the Primary Examiner’s position that, insofar as it describes the effect of the coating process of the body of the claim, the preamble is “necessary to give life, meaning, and vitality” to the claim and should be construed as if in the balance of the claim. See MPEP 2111.02. Nevertheless, it is unclear which of the coating(s) recited in the body of the claim are matt anti-fingerprint coatings. Perhaps it is the overall layered structure that possesses the matt anti-fingerprint properties? Perhaps these properties are imparted by other, unrecited steps included by the transitional phrase “comprising” (see MPEP 2111.03)? Perhaps the matt anti-fingerprint properties arise from the drying and hardening and/or treatment in the short-cycle press (e.g., claim 17)? Since the precise relationship of the matt anti-fingerprint properties to the one or all layers recited and/or included within the scope of the claim is unclear, the metes and bounds of the claim are impossible to determine. 
With respect to claim 2, the phrase “the at least one paper” lacks antecedent basis.
With respect to claim 3, the phrase “the at least one wood-based panel” lacks antecedent basis.
With respect to claim 4, the phrases “the powdered formaldehyde resin” and “the substrate” lack antecedent basis. Further, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 With respect to claim 7, this claim is indefinite as the relationship between the application and melting-on of the powdered formaldehyde resins recited in this claim and the application and melting-on of the powdered resin in claim 1, from which this claim depends. It is unclear in what ways they correspond. Consequently, the metes and bounds of the claim are impossible to determine. Further, the limitation “applying at least one acrylate-containing dispersion to the melted-on formaldehyde resin layer is indefinite. First, it is unclear how this acrylate-containing dispersion relates to the acrylate-containing dispersion recited in claim 1, from which this claim depends. Second, it is unclear which “melted-on formaldehyde resin layer” is being referred to as two such layers are recited in claim 7.
With respect to claim 8, the phrase “the melted-on resin formaldehyde powder layer” lacks antecedent basis. Claim 1, from which claim 8 depends, does not specify a formaldehyde resin layer.
With respect to claim 10, this claim is indefinite. The phrase “applied before printing” is indefinite because claim 1, from which claim 10 depends, does not recite printing. Further, the phase “the at least one undercoat” lacks antecedent basis.
With respect to claim 11, this claim is indefinite. The term “uniformly” is a relative term which renders the claim indefinite. The term “uniformly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The nature and extent of the uniformity is unclear and, consequently, the metes and bound of the claim are impossible to determine. Further, the phrases “the decorative layer” and “the melted-on formaldehyde resin powder layers [plural]” lack antecedent basis as these are not recited in claim 1, from which claim 11 depends.
With respect to claim 12, this claim is indefinite. The phrase “at least one further, third layer of at least one powdered formaldehyde resin is applied” is indefinite as claim 1, from which claim 12 depends, does not recite any powdered formaldehyde resin layers, much less two of them. Further, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 13, this claim is indefinite. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further, the phrase “at least one further, third melted-on formaldehyde formaldehyde [sic] resin powder layer” is indefinite as claim 1, from which claim 13 depends, does not recite any powdered formaldehyde resin layers, much less two of them.
With respect to claim 14, this claim is indefinite. The phrase “at least one further, fourth layer of at least one powdered formaldehyde resin is applied” is indefinite as claim 1, from which claim 14 depends, does not recite any powdered formaldehyde resin layers, much less three of them. Further, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Finally, the phrase “the glass beads” lacks antecedent basis.
With respect to claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “120 and 350 nm”, and the claim also recites “150 and 250 nm” and “170 and 200 nm” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Further, the repeated phrase "preferably" and the phrase “e.g., 172 nm” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 18, this claim is indefinite. It is unclear how the steps of this claim, which depends from claim 1, relate to those recited in claim 1. Are they meant to further define the terms recited in claim 1 (i.e., the support material = paper) or do they represent separate and distinct process steps? For example, the use of, e.g., “at least one powdered resin” and “at least one acrylate-containing dispersion” makes it unclear whether these refer back to the powdered resin/acrylate-containing dispersion recited in claim 1 or additional, different resin/dispersion. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “less than 10”, and the claim also recites “less than 8” and “less than 5” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Further, the repeated phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claims 20 and 21, these claim is indefinite. It is unclear how the steps of these claims, which depend from claim 1, relate to those recited in claim 1. Are they meant to further define the terms recited in claim 1 (i.e., the support material = wood-based panel; at least one powdered resin = formaldehyde) or do they represent separate and distinct process steps? For example, the use of, e.g., “at least one powdered resin” and “at least one acrylate-containing dispersion” makes it unclear whether these refer back to the powdered resin/acrylate-containing dispersion recited in claim 1 or additional, different resin/dispersion. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 22, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “less than 10”, and the claim also recites “less than 8” and “less than 5” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Further, the repeated phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Allowable Subject Matter


























Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  In general, the powder coating of substrates, such as metal or lignocellulosic flooring substrates is known in the art, including powder coating with formaldehyde-based resins. See US 2014/0139400 A1 and US 2020/0139400 A1. Further, it is known in the art to control the gloss of a coating layer. See US 2004/0219334 A1. The prior art neither teaches nor suggests producing at least one matt, anti-fingerprint coating is produced by a method comprising applying a first powdered (formaldehyde) resin layer and an acrylate-containing suspension. See also EP 3 760 403 A1; ES 2 787 351 T3; and US 7,507,440 B2 as representative of the state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
01 July 2022